Kenrick was not acting as the deputy of the defendant when he attached and removed the plaintiff's cattle. If he acted illegally in removing property into Merrimack county which he might lawfully attach in Belknap county, and selling the same upon the certificate of examiners in Merrimack county, — a point upon which we express no opinion, — yet we think it would be inequitable to enable the plaintiff by the proposed amendment to harass the defendant with this suit. Upon the facts reported, justice does not require the allowance of the proposed amendment. Wendell v. Mugridge,19 N.H. 109; Baker v. Davis, 22 N.H. 27.
Case discharged.
BINGHAM, J., did not sit: the others concurred. *Page 99